United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-274
Issued: April 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 19, 2006 appellant filed a timely appeal of a September 14, 2006 decision of
an Office of Workers’ Compensation Programs’ hearing representative, affirming the denial of
his claim on the grounds that it was untimely filed. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s claim was filed within the appropriate time limitation
period.
FACTUAL HISTORY
On July 15, 2005 appellant, then a 79-year-old retired federal employee, filed an
occupational disease claim (Form CA-2) alleging that he sustained asbestosis as a result of
asbestos exposure in federal employment as a machinist. He worked as a machinist at the

employing establishment from August 1950 to July 1955 and then worked in a personnel office
until 1981.
Appellant indicated on the claim form that the date he first realized the disease or illness
was causally related to employment “estimated 1999.” He stated in a narrative statement that he
became aware of asbestos in his lungs around 1999 when he discussed his asbestos exposure
with his physician.
In a treatment note dated November 5, 1999, Dr. Bruce Kimbel indicated that appellant
was seen with a persistent cough and appellant was concerned because he had a history of
asbestos exposure. Dr. Kimbel’s diagnoses included cough and postnasal drip and asbestos
exposure. In a brief note dated November 8, 2000, a radiologist indicated that x-rays showed
pleural plaques bilaterally due to previous asbestos exposure. The radiologist stated that the
chest was otherwise negative. An x-ray report dated November 19, 2001 stated that there was no
change from November 8, 2000. In a note dated November 19, 2001, Dr. Kimbel stated that
appellant had “normal pulmonary function studies a year ago.” He noted pleural plaques on
chest x-rays, “previous borderline tendency towards dyspnea with exertion. No cough.” By
treatment note dated November 20, 2002, Dr. Kimbel again noted pleural plaques on chest x-ray,
normal pulmonary studies from two years earlier, no cough and a minimal tendency towards
dyspnea on exertion.
Dr. Kimbel reported in a March 21, 2005 treatment note that appellant had some stable
scarring in the right upper lobe of the lungs and some pleural plaques which he believed were
due to asbestos exposure. He stated that he was satisfied that appellant did not have any active
pulmonary infection and needed only routine rechecking of the lungs.
By decision dated November 30, 2005, the Office denied the claim for compensation on
the grounds that it was untimely filed. The Office stated that the date of injury was January 1,
1999 and appellant did not file the claim within three years pursuant to 5 U.S.C. § 8122.
Appellant requested a hearing before an Office hearing representative, which was held on
July 25, 2006. The medical evidence submitted included reports dated June 1, 2004 and July 27,
2005 from Dr. Kittredge Baldwin, an osteopath, who noted pleural-based plaques primarily in
the right lung with thickened pleural mass. The diagnoses included chronic rhinitis.
In a decision dated September 14, 2006, the hearing representative affirmed the
November 30, 2005 decision. The hearing representative found that the date of injury was
November 5, 1999, when appellant was treated by Dr. Kimbel.
LEGAL PRECEDENT
Where an injury is sustained over a period of time, the date of injury is the date of last
exposure to those work factors causing injury.1

1

Patricia K. Cummings, 53 ECAB 623, 626 (2002).

2

ANALYSIS
The evidence of record indicates that appellant alleges that he was exposed to asbestos
while working as a machinist at the employing establishment from August 1950 to July 1955.
The Office refers to the “date of injury” as occurring in 1999 and applies the current provisions
of 5 U.S.C. § 8122 on time limitations. The date of injury and the date a time limitation period
begins to run are different issues. As noted above, the date of injury in a case of exposure to
asbestos over a period of time is the date of last exposure.2 In this case, the date of injury would
be July 1955, based on the evidence of record.
Since the date of injury was prior to September 7, 1974, the effective date of the current
provisions of 5 U.S.C. § 8122, the applicable time limitation provision is the pre-1974 section
8122.3 The case will be remanded to the Office for a proper determination on the issue. The
Office should discuss the medical evidence (including the diagnoses) and clearly explain its
findings with regard to the time limitation issue. After such further development as the Office
deems necessary, it should issue an appropriate decision.
CONCLUSION
The case is remanded for application of the time limitation provision appropriate for
injuries prior to September 7, 1974.

2

See Edward C. Hornor, 43 ECAB 834 (1992) (appellant was exposed to asbestos until September 9, 1974 and
therefore the time limitation period of section 8122 effective September 7, 1974 was applicable).
3

See Charles Walker, 55 ECAB 238 (2004) (asbestos exposure was in 1968 and the pre-1974 time limitation
provisions were applicable).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 14, 2006 is set aside and the case remanded to the
Office for further action consistent with this decision of the Board.
Issued: April 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

